                           IN THE UNITED STATES DISTRICT COURT

                           FOR THE EASTERN DISTRICT OF TEXAS

                                       TYLER DIVISION

CLIFFORD RAY WARD, #19031-078                  §

v.                                             §                CIVIL ACTION NO. 6:16cv1341

UNITED STATES OF AMERICA                       §

                    MEMORANDUM OPINION ADOPTING THE REPORT
                     OF THE UNITED STATES MAGISTRATE JUDGE
       Movant Clifford Ray Ward, proceeding pro se, an inmate confined at the Federal

Penitentiary in Texarkana, Texas, filed this motion to vacate, set aside, or correct his sentence

under section 2255. The case was referred to the United States Magistrate Judge, the Honorable

Judge K. Nicole Mitchell, for findings of law, conclusions, and recommendations for the

disposition of the case.

I. Background

       Ward is in federal custody pursuant to a conviction for the offense of conspiracy to possess

with the intent to distribute cocaine base, in violation of 21 U.S.C. § 846. On January 23, 2013,

Ward pleaded guilty pursuant to a negotiated plea agreement. According to his final Presentence

Investigation Report, (PSR), Ward qualified as a career offender under the United States

Sentencing Guidelines—particularly given his multiple, previous Texas convictions for possession

with the intent to deliver. Pursuant to the plea agreement, on April 16, 2013, the Court sentenced

Ward to 144 months’ imprisonment, or twelve years. Ward did not file a direct appeal. He filed

this section 2255 motion on November 30, 2016.




                                                   1
II. Ward’s Federal Claims

        In his motion, Ward maintained that, under Mathis v. United States, 136 S.Ct. 2243, 2248-

57 (2016), and United States v. Hinkle, 832 F.3d 569, 572-77 (5th Cir. 2016), his previous Texas

convictions for possession of cocaine, with intent to deliver, did not qualify as

“controlled substance offenses.” He contended that he cannot be classified as a career

offender under the sentencing guidelines because his convictions are not considered drug

trafficking crimes. In response, (Dkt. #9), the Government argued Ward’s motion is untimely

and that Mathis and Hinkle do not apply retroactively on collateral review. Ward filed a reply

to the Government’s response, contending that the Government has essentially conceded, (Dkt.

#11).

        After a review of the pleadings, the Magistrate Judge issued a Report, (Dkt. #14),

recommending that Movant’s motion be dismissed, with prejudice, as untimely. Judge Mitchell

also recommended that Movant be denied a certificate of appealability sua sponte. Specifically,

Judge Mitchell found that neither Mathis nor Hinkle applies to his case because Mathis did

not create a new constitutional right and, crucially, the United States Supreme Court did not

explicitly hold that Mathis applied retroactively. See Sharbutt v. Vasquez, 749 F. App’x 307,

308 (5th Cir. 2019) (Mem) (“Moreover, Mathis does not apply retroactively.”).

        Judge Mitchell explained that the Fifth Circuit specifically found that Mathis does not set

forth a new rule of constitutional law that was made to apply retroactively to collateral

proceedings. See In re Lott, 838 F.3d 522, 523 (5th Cir. 2016) (per curiam) (denying successive

application under 28 U.S.C. § 2255(h) because Mathis did not set forth a new rule of

constitutional law that has been made retroactive on collateral review); see also Thompson v.

United States, 2017 WL 1629141, slip. op. at *2 (N.D. Tex. Apr. 13, 2017) (“However, Mathis

did not announce a new rule of constitutional law that has been made retroactive to cases on
                                                 2
collateral review.”).
       Similarly, Hinkle did not create a new constitutional right and is not a Supreme Court

opinion. See Unites States v. Bermea, 2017 WL 821787, slip. op. at *2 (S.D. Tex. Mar. 2, 2017)

(Although Hinkle changed the interpretation of the effect of a particular type of conviction, it did

not write a new law and is not a retroactively applicable Supreme Court decision.”).

       On objection, Movant argues that the procedural bar should not apply and that his

prior drug offenses would not qualify as serious drug offenses. Movant maintains that both

Mathis and Hinkle were decided after the time for which relief could be afforded, so he could not

have anticipated a change. He then repeats the legal language surrounding the Fifth Circuit’s

opinion in Hinkle. Movant then suggests that the Court “extend” justice “to give [effect] to what

is now assumed good law.” (Dkt. # 18, pg. 2). This assertion suggests that Movant is urging this

Court to ignore the federal precedent concerning retroactivity on collateral review. Movant asks

the Court to look beyond the “retroactive effect,” because he “is definitely entitled to relief.”

       Movant’s objections must be overruled.              As explained in her Report, Judge

Mitchell highlighted how an otherwise untimely section 2255 motion, based on a new

constitutional right, may be filed within one year from “the date on which the right asserted was

initially recognized by the Supreme Court, if that right has been newly recognized by the

Supreme Court and made retroactively applicable to cases on collateral review.” See 28 U.S.C.

§ 2255(f)(3). However, this exception does not extend to rights that have not been made

retroactive to cases on collateral review—such as Movant’s section 2255 motion. See, e.g.,

U.S. v. Williams, 402 Fed.App’x 945 (5th Cir. 2010).

       The Court understands that both Mathis and Hinkle were decided after Movant was

convicted and sentenced. Nonetheless, because neither case was held to apply retroactively, this

Court cannot grant Movant relief. To do so would ignore both Supreme Court and Fifth Circuit



                                                  3
precedent—precedent that is binding on this Court. See Tyler v. Cain, 533 U.S. 656, 663 (2001)

(“Quite significantly, under this provision, the Supreme Court is the only entity that can make a

new rule retroactive. The new rule becomes retroactive, not by the decisions of the lower court

or by the combined action of the Supreme Court and the lower courts, but simply by the action of

the Supreme Court.”) (internal quotation omitted) (emphasis added). Accordingly, Movant’s

objections must be overruled.

         Finally, the Supreme Court held that the sentencing guidelines were not subject to

challenge for vagueness under the Due Process Clause. Beckles v. U.S., 137 S.Ct. 886, 894 (2017).

The Fifth Circuit has thus routinely cited Beckles in rejecting constitutional vagueness challenges

to the sentencing guidelines. United States v. Osorio, 734 F. App’x 922, 924 (5th Cir. 2018);

United States v. Gonzales, 714 F. App’x 367, 370 (5th Cir. 2017); United States v. Rodriguez-

Lopez, 697 F. App’x 304, 305 (5th Cir. 2017). Here, given that Movant’s PSR shows that the

sentencing guidelines were used to find that he is a career offender, Movant’s claims further lack

merit.

         The Court has conducted a careful de novo review of the record and the Magistrate

Judge’s proposed findings and recommendations. See 28 U.S.C. §636(b)(1) (District Judge shall

“make a de novo determination of those portions of the report or specified proposed

findings or recommendations to which objection is made.”).          Upon such de novo review,

the Court has determined that the Report of the United States Magistrate Judge is correct

and Movant’s objections are without merit. Accordingly, it is

         ORDERED that Movant’s objections, (Dkt. #18), are overruled and the Report of the

Magistrate Judge, (Dkt. #14), is ADOPTED as the opinion of the District Court. It is also




                                                4
        ORDERED that the above-styled civil action is DISMISSED with prejudice. Moreover,

it is

        ORDERED that Movant Ward is DENIED a certificate of appealability sua sponte.

Finally, it is

        ORDERED that any and all motions which may be pending in this civil action are hereby

DENIED.

                 So ORDERED and SIGNED April 21, 2019.




                                                       ____________________________
                                                        Ron Clark, Senior District Judge




                                              5
